Title: To Thomas Jefferson from Arthur S. Brockenbrough, 11 August 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
Augt 11t 1823
Presuming you intended to have an opening in front over the main door below, I have had a stone Sill & window frame prepared for it, which I think will answer better than a door, if however you prefer the door it can be made, I should like to hear from you again on the subject.—I have just heared of the distruction of the State Penitentiary by fire on friday night last, with all the property in it and 4 of the criminals mising it was supposed to be by accident or carelessnessI am Sir respectfully your obt sevtA. S. Brockenbrough